Case: 21-40202     Document: 00516170314         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 18, 2022
                                  No. 21-40202
                                                                         Lyle W. Cayce
                                                                              Clerk
   Sherri D. Castille,

                                                           Plaintiff—Appellant,

                                       versus

   City of League City, Texas; League City Police
   Department; Anthony Tyler, Police Officer,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:20-cv-88


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Sherri D. Castille challenges the district court’s
   dismissal of the Monell claims she brought against the City of League City,
   Texas (“League City”).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40202     Document: 00516170314           Page: 2   Date Filed: 01/18/2022




                                    No. 21-40202


          “We must examine the basis of our jurisdiction,” and will do so on
   our motion if necessary. Romero v. Davis, 813 F. App’x 930, 932 (5th Cir.
   2020) (unpublished); see Hill v. City of Seven Points, 230 F.3d 167, 169 (5th
   Cir. 2000). We have jurisdiction over appeals from final decisions of the
   district courts. 28 U.S.C. § 1291. When an action involves multiple parties or
   claims, an order dismissing some of the claims is final for appellate purposes
   only if the district court (1) has made an express determination that there is
   no just reason for delay and an express direction for the entry of judgment,
   see Fed. R. Civ. P. 54(b), or (2) certifies the case for immediate appeal
   pursuant to 28 U.S.C. § 1292(b).
          The district court dismissed Castille’s Monell claims against League
   City. But Castille’s claims against Anthony Tyler—whose alleged actions
   gave rise to this case—remain alive. And the district court has not certified
   the case as required by either Rule 54(b) or § 1292(b). We thus lack
   jurisdiction. See Borne v. A&P Boat Rentals No. 4, Inc., 755 F.2d 1131, 1133
   (5th Cir. 1985). We therefore DISMISS the appeal.




                                         2